Dissenting Opinion by
Judge Kramer:
I respectfully dissent on the same grounds, logic, and the law noted in an opinion of this Court in Unemployment Compensation Board of Review v. Book, 24 Pa. Commonwealth Ct. 36, 354 A.2d 4 (1976). No matter how sympathetic one may be for the mother of a child in need of babysitting assistance, certainly consultation with one or two babysitters should not be used as justification for unemployment benefits upon the employee’s rejection of employment because of the possibility of overtime. I believe the Legislature never intended such a result.